Citation Nr: 1510334	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, VFW Observer


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Albuquerque, New Mexico, currently has jurisdiction of the claims.

The Veteran testified before the undersigned Veterans Law Judge in October 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for service connection for a right shoulder condition.

2.  The preponderance of the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a right shoulder condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to service connection for a right shoulder condition.  See hearing transcript.  As the Veteran has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letters sent to the Veteran in June 2009 and November 2009 with regard to the claim for service connection for PTSD.  The letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in February 2010.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records, to include records from the Albuquerque Vet Center, have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in February 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant, to include his stressor statements; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board notes at this juncture that contrary to the assertion raised at the June 2014 hearing by the Veteran's representative, the examiner who conducted the February 2012 VA examination did not conduct a telephone interview of the Veteran; the examination was done in-person.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, all known and available records relevant to the claim have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claim for service connection for PTSD at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).

The Veteran seeks service connection for PTSD based on several incidents that occurred during his service in the Republic of Vietnam.  Service personnel records indicate that the Veteran was stationed in Da Nang between November 5, 1969, and November 12, 1969, when he was transported out of Vietnam after sustaining an injury to his left knee.  One of the Veteran's alleged in-service stressors includes his description of being on post outside a village near Da Nang when a helicopter came so close that he thought it would hit him, causing him to fall down the stairs.  This incident is what caused him to fall and injure his left knee, which is documented in the record and for which service-connection is in effect.  The Veteran also describes seeing numerous body bags being loaded into cargo planes as soon as he landed in Vietnam; hearing gun fire and explosions and helicopters flying low on the way to his assigned unit after arrival; and seeing fellow Marines without limbs while in Guam after knee surgery.  See VA Forms 21-0781 dated September 2009.  The Veteran is competent to report these in-service stressors and the Board finds them to be credible.  

The post-service evidence of record pertinent to the claim for PTSD consists of VA treatment records, private records from the Albuquerque Vet Center, and a February 2012 VA initial PTSD Disability Benefits Questionnaire (DBQ).  Only two documents, namely an August 2009 record from the Vet Center (first visit/contact) and the February 2012 DBQ, consider the Veteran's stressor statements.  The Board's review of the VA treatment records indicates that they contain diagnoses of PTSD based on the Veteran's assertion that he has PTSD, not based on his reported in-service stressors.  

During the Veteran's first visit at the Albuquerque Vet Center, the traumatic events reported were that the Veteran was injured when spooked by a helicopter and fell out of a tower; and that the Veteran witnessed numerous dead bodies on a daily basis.  An Axis I assessment of chronic PTSD was made by a counselor based on these reported events.  

During the February 2012 DBQ, the examiner reviewed the Veteran's claims file, DD 214, and computerized patient record system; the Veteran completed the PCLC (PTSD checklist for civilians) and a clinical interview was conducted.  The Veteran reported two stressors, the death of his best friend while he was in boot camp and seeing casualties at the hospital Guam and in body bags.  The first stressor was not adequate to support a diagnosis of PTSD because the Veteran did not witness the death of his friend and was describing grief and anger about the loss of his friend and his wish to avenge the death of his friend in combat; he was not describing fear of hostile military or terrorist activity.  The second stressor was adequate to support a diagnosis of PTSD and was related to his fear of hostile military or terrorist activity.  In terms of current symptomatology, the Veteran reported a sleep disturbance related to restlessness.  He indicated that he stayed up much of the night to watch television and slept on the couch so as not to disturb his wife's sleep.  He reported waking up every few hours because of physical discomfort and obtaining a total of four hours of broken sleep.  Because the Veteran required six to eight hours of sleep to feel rested, he felt tired and tried to nap to compensate.  The examiner reported that the Veteran denied nightmares and panic attacks.  He reported memories about his best friend who was killed in Vietnam, and that these memories evoke sadness about the loss of his friend.  The examiner reported that the Veteran's sadness was appropriate for bereavement and did not constitute intrusive recollections, as would be the case for PTSD.  Although the Veteran reported preferring to stay at home due to being uncomfortable in crowds and public places, he denied irritability, road rage, and violence.  The Veteran reported that helicopters reminded him of Vietnam and the loss of his friend, but his response was not exaggerated.  

The February 2012 VA examiner reported that by history and presentation, the Veteran's symptoms did not satisfy the DSM-IV diagnostic criteria for PTSD or for any other chronic or permanent psychiatric condition due to stressor incidents during active duty military service.  The examiner determined that based on the evaluation, the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  In explaining why, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria and that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  Under the diagnostic criteria for PTSD from the DSM-IV (criteria A through F), the examiner indicated that the Veteran met criteria A because he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and his response involved intense fear, helplessness or horror.  The Veteran also met criteria D because he had persistent symptoms of increased arousal, not present before the trauma, as indicated by hypervigilance and exaggerated startle response.  The Veteran did not meet criteria B because he did not persistently re-experience the traumatic event and he did not meet criteria C because the Veteran did not have persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Under Criteria E and F, the examiner noted that the Veteran did not meet the full criteria for PTSD and under Criteria F, the examiner also noted that the Veteran's symptoms described above did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Board has considered both the August 2009 Albuquerque Vet Center record and the February 2012 DBQ.  It affords greater probative value to the February 2012 VA examiner's opinion that the Veteran does not meet the diagnostic criteria for PTSD based on his alleged stressors than to the August 2009 Vet Center counselor's opinion that the Veteran does have PTSD.  This is so because the VA examiner explained why the Veteran did not meet the criteria for a diagnosis of PTSD, namely that the symptoms he exhibited by history and presentation did not satisfy the DSM-IV diagnostic criteria for PTSD or for any other chronic or permanent psychiatric condition due to stressor incidents during active duty military service.  The examiner went on to specifically note that while the Veteran met criteria A, B and D, of the criteria required for a diagnosis of PTSD under the DSM-IV, he did not meet criteria C, E and F.  As the February 2012 VA examiner provided a detailed rationale based on the determination that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, that opinion is afforded greater probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

As the preponderance of the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV, service connection is not warranted pursuant to § 3.304(f) and the claim must be denied.


ORDER

The issue of entitlement to service connection for a right shoulder condition is dismissed.

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


